        Case 1:20-cv-00529-PJK-LF Document 37 Filed 08/04/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

AMBER WOODS,

               Plaintiff,
vs.                                                                   1:20-cv-00529-PJK-LF

BOARD OF COUNTY COMMISSIONERS OF
THE COUNTY OF BERNALILLO o/b/o
BERNALILLO COUNTY HOUSING DEPARTMENT, and
BETTY VALDEZ, in her representative capacity,

               Defendants.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       On June 12, 2020, I referred Plaintiff Amber Woods’ Motion for Preliminary Injunction

(ECF No. 6-1) to Magistrate Judge Laura Fashing to conduct hearings, if warranted, and to

perform any legal analysis required to recommend a disposition of the motion to the Court. ECF

No. 10. The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

July 17, 2020. ECF No. 35. The proposed findings notified the parties of their ability to file

objections within fourteen (14) days and that failure to do so waived appellate review. To date,

the parties have not filed any objections and there is nothing in the record indicating that the

proposed findings were not delivered.

       NOW, THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (ECF
               No. 35) are ADOPTED;

       2.      The Court hereby grants the following preliminary injunctive relief:

                      i. Bernalillo County Housing Department (“BCHD”) is ordered to continue
                        making Ms. Woods’ housing assistance payments during the pendency of
                        this action;
     Case 1:20-cv-00529-PJK-LF Document 37 Filed 08/04/20 Page 2 of 2



              ii. BCHD is enjoined from terminating Ms. Woods’ housing assistance
                 during the pendency of this action;

              iii. BCHD is ordered to make all of Ms. Woods’ housing assistance
                  payments that have not been made, beginning with the March 2020
                  payment.

IT IS SO ORDERED.


                                                    Paul Kelly, Jr.
                                                    United States Circuit Judge
                                                    Sitting by Designation




                                        -2-
